Title: From John Adams to William Tudor, Sr., 25 July 1820
From: Adams, John
To: Tudor, William, Sr.



dear Sir
Montizillo July 25th. 1820

Liberty Tree in Boston, was a very aged and a very large Elm—in the front yard of Deacon Elliot at the South End—he lived at the Corner of between the Maine Street—and the street that lead down to John Rowes House—It was very near to the Mansion of the Ancient and Honble. Samuell Wells—which was the spot on which the Boylston Market now stands—The Tree stood directly opposite to the House of Major James Cunningham—The Tree never had the name of Liberty Tree, untill the year 1765—when Secretary Oliver, or Lieunt. Oliver—who had been Commissioned by the Crown as distributer of stamped papers—thought proper to resign his Office under that Tree in the presence of the public world—I have no recollection that I ever heard that or any other particular Tree denominated Liberty Tree before that time—Poets and Orators indeed had sometimes represented Liberty by the figure of a Tree—as they had Genealogy—science and many other Subjects—All the Liberty Trees in America were imitations of this I presume—of those in France I can say nothing—for they were planted some years after I left that Kingdom never to see it more
I have read the letters on the Eastern States with much pleasure— I wish success to your Biography I wish you could trace the family of Mr Otis’s Mother—whose name I think was Allen from Connecticut a very respectable Lady—whom I had the pleasure once to see—at her own House in Barnstable
I am Sir with much Esteem your friend / and humble Servant

John Adams